Title: To Thomas Jefferson from Barnabas Howland, 23 December 1807
From: Howland, Barnabas,Huffinton, John, Jr.,Gross, John
To: Jefferson, Thomas


                                                
                            To the Honl. Thomas Jefferson Esqr. President of the United States of America
                     
                            
                        

                        Most respectfully represent and petition— Barnabas Howland John Huffinton Junior and John Gross all of now of Salem in the County of Essex and within the District of Massachusetts mariners that at the Circuit Court for the first Circuit begun and holden at Boston within and for the Massachusetts District on the twentieth day of October AD 1807. they were upon indictment found guiltiy of endeavouring to excite a revolt on board the Ship Eliza James Cook master and were sentenced to thirty days imprisonment to pay a fine of twenty Dollars each and costs of prosecution and that they should stand committed till the same sentence be performed; by virtue of which sentence they have been confined & imprisoned in Salem Goal, where they now are; They further represent that they are poor and friendless, and have no relatives in the United States of sufficient ability to aid or assist them in the payment of the said fine and costs of prosecution; and that if the same be not remitted they must lie in said Goal during a long and inclement winter exposed to all the hardships of poverty superadded to the miseries of a cold and comfortless abode; They therefore pray that the mercy of the Court in awarding their sentence mildly may not be rendered ineffectual in consequence of the poverty of the petitioners, and that it may please your Excellency to remit and pardon so much of the sentence aforesaid as respects the fine and costs of prosecution as aforesaid—And as in duty bound will every pray &c.
                        
                            Barnabas Howland
                     
                     John Gross
                     
                     Jon × Huffinton
                     
                        
                    
                     Dec. 25. 1807.
                     Let a pardon issue
                     
                         Th: Jefferson
                     
                  
               